DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakui (US 2018/0040377 A1).
Regarding claim 1, Sakui teaches a memory array structure, comprising:
(Fig. 6, memory block 291 which is connected to a first plurality of local access lines                         
                            W
                            L
                            
                                
                                    0
                                
                                
                                    1
                                
                            
                        
                     to                         
                            W
                            L
                            
                                
                                    3
                                
                                
                                    1
                                
                            
                        
                    ),
a second block of memory cells including a second plurality of local access lines, wherein each local access line of the second plurality of local access lines is connected to control gates of a respective plurality of memory cells of the second block of memory cells (Fig. 6, memory block 290 is the second block which is connected to a second plurality of word lines                         
                            W
                            L
                            
                                
                                    0
                                
                                
                                    0
                                
                            
                        
                    to                         
                            W
                            L
                            
                                
                                    3
                                
                                
                                    0
                                
                            
                        
                    ); and
a current path as a permanent electrical connection between a particular local access line of the first plurality of local access lines and a particular local access line of the second plurality of local access lines (Fig. 6, lines 250-253 form a permanent electrical connection between the first and second plurality of local access lines).
Regarding claim 2, Sakui further teaches the memory array structure of claim 1, wherein the particular local access line of the second plurality of local access lines is immediately adjacent the particular local access line of the first plurality of local access lines (Fig. 6).
Regarding claim 3, Sakui further teaches the memory array structure of claim 1, wherein the particular local access line of the first plurality of local access lines and the particular local access line of the second plurality of local access lines each have a respective selective connection to a same global access line (Fig. 6, lines between Row Decoder 649 and Driver Circuit 643).
Regarding claim 4, Sakui further teaches the memory array structure of claim 3, wherein the current path is formed between an end of the particular local access line of the first plurality of local access lines that is opposite its selective connection to the global access line, and an end of the particular local access line of the second plurality of local access lines that is opposite its selective connection to the global access line (Fig. 6, current path is formed between e.g. WL01 and WL00 which are opposite its selective connection to the global access line).
Regarding claim 6, Sakui further teaches the memory array structure of claim 1, wherein the memory array structure, for each local access line of the first plurality of local access lines, further comprises: a respective current path as a permanent electrical connection between that local access line of the first plurality of local access lines and a respective local access line of the second plurality of local access lines (Fig. 6).
Regarding claim 7, Sakui further teaches the memory array structure of claim 1, wherein the current path is a direct electrical connection between the particular local access line of the first plurality of local access lines and the particular local access line of the second plurality of local access lines (Fig. 6).

Allowable Subject Matter
Claims 5, 8-36 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
.

Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive.
Applicant argues on page 15 “In rejecting the claims, the Final Office Action necessarily relies on the multi-deck operation described in Sakui that permits selectively connecting local access lines ( e.g., access lines 250-253 of Sakui) from two different blocks of memory cells to a same set of global access lines (e.g., conductive lines 350-353 of Sakui) through concurrent activation of its driver circuits 240 and 241. See, e.g., Final Office Action, page 4, lines 6-10. However, Sakui depicts that is driver circuits 240 and 241 each contain switchable elements, transistors TO and Tl, respectively, in its current path for multi-deck operation. As such, in Sakui, the connection of an access line 250-253 of the deck of memory cells 2150 to an access line 250-253 of the deck of memory cells 2151 is temporary as the multi-deck operation of Sakui has a defined duration, and requires power to be actively applied to the device, which expressly teaches away from the elements of amended claim I reciting a permanent electrical connection”
In response, applicant did not comment about Fig. 6 taught by Sakui which does not teach driver circuits 240 and 241 as argued above. Fig. 6, teaches lines form permanent electrical connection using lines 250 to 253 which connects the first access lines                 
                    W
                    L
                    
                        
                            0
                        
                        
                            1
                        
                    
                
            to                 
                    W
                    L
                    
                        
                            3
                        
                        
                            1
                        
                    
                
            and the second access lines                 
                    W
                    L
                    
                        
                            0
                        
                        
                            0
                        
                    
                
            to                 
                    W
                    L
                    
                        
                            3
                        
                        
                            0
                        
                    
                
            . Therefore, the claimed limitation is met and the rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099.  The examiner can normally be reached on Monday to Thursday (8AM till 6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Khamdan N. Alrobaie/           Primary Examiner, Art Unit 2824